Citation Nr: 0913602	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In March 2007, the Veteran testified at 
a hearing before the undersigned Veterans Law Judge at the 
RO.

The Board remanded the Veteran's appeal in September 2007.  
At that time, the Board noted the Veteran's testimony that 
his heart condition, pulmonary hypertension, and obstructive 
sleep apnea were caused or aggravated by his service-
connected pulmonary sarcoidosis.  Claims for service 
connection for a heart condition, pulmonary hypertension, and 
for obstructive sleep apnea, each to include as secondary to 
service-connected pulmonary sarcoidosis, were referred to the 
RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the Board last reviewed the appeal, it noted the 
Veteran's testimony that his service-connected pulmonary 
sarcoidosis had worsened since his most recent VA examination 
in June 2005.  

VA clinical records dated subsequent to that examination show 
that the veteran has been diagnosed with and treated for 
chronic obstructive pulmonary disease (COPD), insomnia, 
pulmonary hypertension, and coronary artery disease (CAD) in 
recent years.  Although the Veteran has asserted that he also 
is being treated for sleep apnea and pulmonary hypertension, 
VA clinical records show that, in January 2006, the VA 
examiner doubted that obstructive sleep apnea was present and 
stated that it was possible that the Veteran's pulmonary 
hypertension had resolved.  Subsequent VA outpatient 
treatment records dated in June 2006 and March 2007, however, 
show that his pulmonary hypertension may have recurred.

The Board remanded the case in September 2007 to afford the 
Veteran an updated VA examination and to obtain additional 
medical evidence necessary to decide the claim.  The Veteran 
was afforded a VA examination in December 2008; however, the 
VA examiner did not provide the requested opinions.  As there 
has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

On remand, the Veteran should be afforded an appropriate 
examination and the AMC/RO should ensure that all requested 
development has been undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriate specialist 
to determine the current nature and 
severity of his service-connected 
pulmonary sarcoidosis. The claims folder 
must be made available to, and reviewed 
by, the examiner.  All findings should be 
reported in detail.  The examination 
report should include the complete 
rationale for all opinions expressed.

All indicated tests should be completed, 
to include pulmonary function tests which 
report the veteran's FEV-1 and FEV-1/FVC.  
If there are any conflicts with respect to 
the FEV-1 and FEV-1/FVC findings or if 
these findings are inconsistent with the 
July 2004 and June 2005 PFT results, the 
examiner should state which findings most 
accurately reflect the current level of 
disability.  The PFT should be performed 
post bronchodilator.  The examiner should 
state whether the Veteran's service-
connected pulmonary sarcoidosis requires 
systemic high dose (therapeutic) 
corticosteroids for control or is 
manifested by cor pulmonale, cardiac 
involvement with congestive heart failure, 
or progressive pulmonary disease with 
fever, night sweats, and weight loss 
despite treatment.  The examiner also 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the Veteran's 
claimed heart condition, pulmonary 
hypertension, and/or obstructive sleep 
apnea were caused or aggravated by his 
service-connected pulmonary sarcoidosis.

3.  Thereafter, readjudicate the claim for 
a disability evaluation in excess of 30 
percent for pulmonary sarcoidosis.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


